DETAILED ACTION
Election/Restrictions
Newly submitted claims 22 and 23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are directed to an apparatus with specifics of evaporating a solvent with a variable heater, which is patentably distinct and properly restricted from the originally presented invention according to claims 1-5 and 10-12 that primarily concerns itself with first and second print regions and first and second printing modes. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22 and 23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “conveyance unit,” “printing unit,” “heating unit,” “obtaining unit” and “control unit.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 2, 11, 12, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaburagi et al. (5,502,475) in view of Yano et al. (2013/0149505).

Regarding claims 1, 11, 12, 20 and 21, Kaburagi teaches a printing apparatus, method and non-transitory computer-readable medium comprising: 
a conveyance unit (fig. 1, item 16) configured to convey a print medium (fig. 1, item 9) in a conveyance direction (see fig. 1) conveyed by the conveyance unit; 
a printing unit (fig. 1, item 1) configured to print an image by applying ink onto the print medium; 
a heating unit (fig. 1, item 11) that is disposed downstream of the printing unit in the conveyance direction and configured to heat the print medium onto which the ink has been applied by the printing unit (col. 4, lines 35-50); 
an obtaining unit (fig. 11, item 21) configured to obtain, for each print region of a plurality of print regions on the print medium lying side by side in the conveyance direction (note that a single print medium has not been recited, i.e., multiple sheets could contain the plurality of print regions), a piece of application information indicating an amount of ink to be applied to the print region (col. 11, lines 15-25), 
a control unit configured to control a printing operation using the printing unit and the conveyance unit to print an image onto each of the plurality of print regions 
wherein, based on the piece of application information for a first print region, the control unit controls the printing operation onto a second print region (col. 11, lines 15-25), 
among the plurality of print regions (col. 11, lines 15-25), 
wherein the first print region is located at a position able to be heated by the heating unit for which the printing operation by the printing unit has been completed when the second print region is located at a position able to be printed by the printing unit (see fig. 1, note that if the first region has just passed the printhead and is facing the heater, the second region just upstream of the first region is facing the printhead), 
wherein, in a case where the amount of ink indicated by the piece of application information for the first print region is a first amount (col. 11, lines 15-25, normal density, normal conveyance), an image printed on the second print region is printed in a first printing mode (col. 11, lines 15-25, normal conveyance) having a first printing time (note that the first printing mode is being defined as a printing mode where a particular region is conveyed past the printhead at a normal speed and thus has a short first printing time, and the second printing mode is being defined as a printing mode where the particular region is conveyed past the printhead slowly and thus has a longer second printing time either because that particular region is printed in high density or because the region immediately before it was printed in high density and itself requires a slower conveyance past the heater), and
wherein, in a case where the amount of ink indicated by the piece of application information for the first print region is a second amount that is larger than the first amount (col. 11, lines 15-25 high-density, slow conveyance), the image printed on the second print region is printed in a second printing mode (col. 11, lines 15-25, slow conveyance) having a second printing time that is longer than the first printing time for the first printing mode by an amount that provides enough heat to suppress defective fixing of the ink by the heating unit to the first print region and without the printing medium becoming deformed from providing too much heat (col. 11, lines 15-25, Note that when the first region is print with high density, the first region is conveyed past the heater in slow conveyance mode, and the conveyance of all subsequent regions, including the second region, is slowed down to allow the first region to be heated and dried properly. As a result, the second region is printed in the slow conveyance printing mode regardless of the density of the second region. Note that the last added limitation is a desired effect, not a patentable limitation. That is, it does not recite a structure or functionality of the invention but instead an ideal result of the invention. Moreover, Kaburagi’s printer functions in this manner. No disclosure of such a printer would be intended not to suppress defective fixing and to encourage media deformation).
Kaburagi does not teach wherein the ink is an aqueous ink the print medium is a non-permeable print medium having no ink permeability for aqueous inks. Yano teaches printing with aqueous inks on non-absorbent recording media (Yano, [0007], [0010]). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the ink fixing scheme disclosed by Kaburagi to a non-permeable media such as that disclose by Yano because doing so would amount to combining prior art elements according to known methods to yield predictable results. In other words, because Kaburagi does not contemplate specific recording media materials and ink types, it would have been obvious to look to other disclosures like Yano’s to obtain information about possible recording media and ink types. 
(Note that Yano also concerns itself with the proper fixation of ink on its medium at [0137], and thus someone studying Yano would also be prompted to look to Kaburagi for possible drying/fixation schemes). 

Regarding claim 2, Kaburagi in view of Yano teaches the printing apparatus according to claim 1, wherein each piece of application information is information indicating at least one of the following: a type of ink, an area of a corresponding predetermined region (Kaburagi, col. 11, lines 15-25, note that the area of the region to be imaged is necessarily taken into account), or an amount of fine resin particles contained in the ink.

Claims 3, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kurabagi in view of Yano as applied to claim 1 above, and further in view of Tajika et al. (2008/0252677).   	Regarding claim 3, Kurabagi in view of Yano teaches the printing apparatus according to claim 1. Kurabagi in view of Yano does not teach 
wherein the control unit controls the printing unit to perform a main scan in which the printing unit moves in a direction crossing the conveyance direction
wherein, in the first printing mode the control unit controls the printing unit and the conveyance unit to perform the main scan a predetermined number of times for the second print region, and 
wherein, in the second printing mode control unit controls 
Tajika teaches wherein the number of main scans in a high-density printing mode is greater than the number of main scans in a normal printing mode (Tajika, [0246]). It would have been obvious to perform more main scans in a higher-density printing mode, as disclosed by Tajika, during the high-density printing mode disclosed by Kurabagi in view of Yano because doing so would amount to combining prior art teachings according to known methods to yield predictable results. In other words, it was well known in the art at the time of invention that a greater number of main scans could produce a higher-density print, and thus to use Tajika’s relative scan numbers in the device disclosed by Kurabagi in view of Yano would have been obvious. 
 	Regarding claim 4, Kurabagi in view of Yano and Tajika teaches the printing apparatus according to claim 3, wherein, in the second printing mode, the control unit controls the conveyance unit to change a wait time after the printing unit performs a main scan in a stepwise manner according to a position of the first print region relative to the heating unit in the conveyance direction (Kurabagi, note that the time between conveyance operations is lengthened in the second mode so as to allow for more time to the medium to be heated. Note that increasing a wait time from a first shorter wait time to a second longer wait time is a stepwise increase. Note that this stepwise increase is done according to the position of the first print region relative to the heating unit). 

Regarding claim 10, Kurabagi in view of Yano teaches the printing apparatus according to claim 1. Kurabagi in view of Yano does not teach wherein the ink is an ink containing fine resin particles having a property that results in an image performance characteristic that is improved over an image performance characteristic of an ink not containing the property of the fine resin particles. Tajika teaches printing with pigment inks, which contain resin particles (Tajika, [0078]) . It would have been obvious to one of ordinary skill in the art at the time of invention to use the pigment ink disclosed by Tajika in with the device disclosed by Kurabagi in view of Yano because doing so would amount to combining a known type of ink with a known inkjet recording apparatus to obtain predictable results.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 12 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853